DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature(s) “a sensor substrate disposed on the diaphragm” recited in claim 1 must be shown or the feature(s) canceled from the claim(s). If it is important to claim a feature as new and novel, it is also important to show the feature. No new matter should be entered.
Note:  The claims appear to recite “a diaphragm” and “a sensor substrate disposed on the diaphragm” being two distinct elements.  The drawings and specification, however, show and/or describe the diaphragm (44) and the sensor substrate (44) being a single integral element (44).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification
The disclosure is objected to because in paragraph [0031], “first serpentine resistors 255 255A, 255B” appears lacking a comma --,-- between 255 and 255A.  
Appropriate correction is required.
	
Claim Objections
Claim 18 is objected to because of lacking a period --.-- at the send of the claim.  Going forwards with examination, the claim is interpreted to be:
--The method of claim 15, wherein:
the diaphragm comprises a substantially rectangular diaphragm region defining a length and a width;
a ratio of the length to the width defines a diaphragm aspect ratio; and 
the diaphragm aspect ratio is at least 1.2.--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 1, 10 and 15-16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
As discussed above, the claims appear to recite “a diaphragm” and “a sensor substrate disposed on the diaphragm” being two distinct elements.  The drawings and specification, however, show and/or describe the diaphragm (44) and the sensor substrate (44) being a single integral element (44).  Therefore, it appears that the drawings and specification fail to contain a written description of the invention. 
Going forwards with examination, the claims are interpreted to be: 
--1.    A micromechanical redundant piezoresistive array pressure sensor, comprising: 
a diaphragm, configured to mechanically deform in response to a load applied thereto;

a plurality of piezoresistive resistance devices disposed on the diaphragm; wherein:
the plurality of piezoresistive resistance devices are arranged in a first planar array defining a grid pattern comprised of two or more rows, each of the two or more rows aligned in a first direction; and the plurality 

--10.    The micromechanical redundant piezoresistive array pressure sensor of claim 1, wherein:
the diaphragm is configured to produce a stress profile that is representative of the applied load;
the stress profile defines an x-axis stress component in an x-axis direction defined by a second direction, the second direction being substantially perpendicular to the first direction; and
the x-axis stress component is substantially uniform in each of the plurality of rows.--

--15.    A method for measuring a system pressure using a micromechanical redundant piezoresistive array pressure sensor comprising a diaphragm configured to mechanically deform in response to a load applied thereto, diaphragm, the plurality of piezoresistive resistance devices arranged in a first planar array defining a grid pattern comprised of two or more rows, each of the two or more rows aligned in a first direction, and 
applying a supply voltage to one or more bridge circuits, the one or more bridge circuits configured to produce an electrical output voltage; 
fluidly communicating the system pressure to the diaphragm, thereby applying the load to the diaphragm;
measuring the electrical output voltage; and
producing a signal representative of the system pressure based on the measured electrical output voltage.--

--16.    The method of claim 15, wherein:
the diaphragm is configured to produce a stress profile that is representative of the applied load;
the stress profile defines an x-axis stress component in an x-axis direction defined by a second direction, the second direction being substantially perpendicular to the first direction; and
the x-axis stress component is substantially uniform in each of the plurality of rows.--




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7-10 are rejected under 35 U.S.C. 1(a)(1) as being anticipated by Noh et al. (WO 2019/107680 A1).  An English translation of Noh et al. is provided with this Office action. 
Noh et al. teaches:
1.    A micromechanical redundant piezoresistive array pressure sensor (B), comprising (Refer to figs. 2, 3, 9b, 10, reproduced below): 
a diaphragm (101), configured to mechanically deform in response to a load (= “external pressure”) applied thereto (as shown in figs. 2, 3); and
a plurality of piezoresistive resistance devices (R1, R2, R3 and R4 of a sensing element A0/A/A9) disposed on the diaphragm 101 (as shown in figs. 2, 3, 9B); wherein:
the plurality of piezoresistive resistance devices (R1, R2, R3, R4) are arranged in a first planar array defining a grid pattern comprised of two or more rows, each of the two or more rows aligned in a first direction X (as shown in fig. 9B); and 
the plurality of piezoresistive resistance devices (R1, R2, R3, R4) are configured to be electrically connected in a plurality of bridge circuits (H1, H2), the plurality of piezoresistive resistance devices (R1, R4 and R2, R3) in each of the two or more rows being electrically connected in an associated bridge circuit H1 and H2 (respectively as shown in fig. 10; See Translation pages 16-18).


    PNG
    media_image1.png
    530
    370
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    317
    636
    media_image2.png
    Greyscale

 
    PNG
    media_image3.png
    723
    617
    media_image3.png
    Greyscale
 
Note:  Noh et al. aligns with the present invention by further teaches that the two bridges H1 and H2 are two independent full Wheatstone bridges.  A pressure can be measured by one (extra) full Wheatstone bridge that operates normally even in an event of failure of the other Wheatstone bridge (See Translation page 6).  The two independent full Wheatstone bridges H1 and H2 are constituted to independently measure a pressure variation.  Two pressure measurement values are compared with each other, so as to increase accuracy of pressure measurement.  In addition, since the two independent full Wheatstone bridges HI and H2 are used, even if some components of one full Wheatstone bridge HI fail, the pressure may be measured by another full Wheatstone bridge H2 that operates normally as a redundancy (See Translation page 18).

2.    The micromechanical redundant piezoresistive array pressure sensor of claim 1, wherein each of the plurality of piezoresistive resistance devices (R1-R4) has a serpentine pattern (as shown in fig. 9B).

3.    The micromechanical redundant piezoresistive array pressure sensor of claim 1, wherein the grid pattern is comprised of four rows (R1, R4, R3, R2).

7.    The micromechanical redundant piezoresistive array pressure sensor of claim 1, further comprising a pressure cell 100 (Fig. 1), wherein the pressure cell (100) is configured to:
receive a system pressure (= “external pressure” shown in figs. 2, 3); and
produce the applied load, the applied load being indicative of the system pressure (the applied load is measured by the Wheatstone bridges H1 and/or H2).


9.    The micromechanical redundant piezoresistive array pressure sensor of claim 7, wherein the system pressure ranges from 0 - 1,000 psi (0 - 6,895 KPa).
Note that “the system pressure ranges from 0 - 1,000 psi (0 - 6,895 KPa)” appears to be no part/structure of a pressure sensor, thus irrelevant to a pressure sensor including the pressure sensor being claimed.  In other words, claim 9 appears to add no further limitation/structure to claim 7.  
Nevertheless, Noh pressure sensor (B) appears capable of sensing/measuring a system pressure ranges from 0 - 1,000 psi (0 - 6,895 KPa), as claimed, owning to the same structures of the claimed invention.  The same structures are expected to have the same function(s).

10.    The micromechanical redundant piezoresistive array pressure sensor of claim 1, wherein:
the diaphragm (101) is configured to produce a stress profile that is representative of the applied load (as evident from at least fig. 3 which shows the diaphragm 101 deforming to a profile under stress of an applied external system load/pressure.  The diaphragm 101 inherently must have or produce a stress profile that is representative of the applied pressure/load);
the stress profile defines an x-axis stress component in an x-axis direction defined by a second direction (Y), the second direction (Y) being substantially perpendicular to the first 
the x-axis stress component is substantially uniform in each of the plurality of rows (since the plurality of piezoresistive resistance devices R1-R4 may be very small and arranged very close to one another on the much larger diaphragm 101, as shown in figs. 2 and 9B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al.
11.    Noh et al. teaches the micromechanical redundant piezoresistive array pressure sensor of claim 1, wherein each of the plurality of piezoresistive resistance devices (R1-R4) defines a static resistance (R1-R4).
Noh et al. is silent about:  the static resistance (R1-R4) ranges from 1,000 - 10,000 ohms.
However, it has been held that optimization within prior art conditions or through routine experimentation is an obvious variation of a known structure, thus uninventive and unpatentable. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As for the present case, it appears that the static resistance (R1-R4) in Noh may be in any range, including but not limited to a range of 1,000 - 10,000 ohms, so as to best suit a particular requirement of a particular sensor for sensing a particular system pressure in a particular design condition and/or environment.


12.    Noh et al. teaches the micromechanical redundant piezoresistive array pressure sensor of claim 1, but is silent about:  wherein the diaphragm (101) comprises a substantially rectangular diaphragm region defining a length and a width; a ratio of the length to the width defines a diaphragm aspect ratio; and the diaphragm aspect ratio is at least 1.2.
However, it has been held that changing size or shape of a known structure is obvious variation, thus uninventive and unpatentable.  In re Rose, 220 F.2d 459, 463, 105 USPQ 237, 240 (CCPA 1955).  In the present case, it appears that the diaphragm (101) in Noh may comprise any shape diaphragm, including but not limited to a substantially rectangular diaphragm defining a length and a width; a ratio of the length to the width defines a diaphragm aspect ratio; and the diaphragm aspect ratio is at least 1.2.  That is, Noh sensor appears to work well regardless of the shape of the diaphragm (101). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have the diaphragm (101) in Noh comprise any shape diaphragm, including but not limited to a substantially rectangular diaphragm defining a 

13.    Noh et al. teaches the micromechanical redundant piezoresistive array pressure sensor of claim 12, but is silent about:  wherein the diaphragm (101) aspect ratio ranges from 1.5-8.
However, similar to discussion above in claim 12, it has been held that changing size or shape of a known structure is obvious variation, thus uninventive and unpatentable.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have the diaphragm (101) aspect ratio range from 1.5-8, since the sensor in Noh appears to work well regardless of the diaphragm (101) aspect ratio.  Additionally, it appears that the diaphragm (101) may have a various aspect ratio, including but not limited to the aspect ratio ranging from 1.5-8, so as to provide design flexibility to best suit a particular requirement of a particular sensor for sensing a particular system pressure in a particular design and/or environment.

Allowable Subject Matter
Claims 4-6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement for indication of an allowable subject matter:
With respect to claim 4, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:  
“a first dielectric layer, disposed on the first planar array; and 
a second planar array, disposed on the dielectric layer; 
wherein:
the first planar array comprises at least two rows; and 
the second planar array comprises at least two rows.”
 (Claim 6 is dependent on claim 4.) 

With respect to claim 5, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:  
“wherein two or more of the piezoresistive resistance devices are mechanically intertwined to form an intertwined serpentine array, each of the two or more of the piezoresistive resistance devices being electrically isolated from each other.”

With respect to claim 14, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter: 
“a prognostic processor; and
the micromechanical redundant piezoresistive array pressure sensor of claim 1; 
wherein the prognostic processor is configured to identify an erroneous indication from one or more of the plurality of bridge circuits.”
 Claims 15-20 are allowed.
With respect to claim 15, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter: 
“…each of the two or more rows comprising four piezoresistive resistance devices electrically connected in an associated bridge circuit…”
(Claims 16-20 are dependent on claim 15.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN (Wyn) Q. HA whose telephone number is (571)272-2863.  The examiner can normally be reached on Monday - Friday 7 am - 4 pm (Pacific Time).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.